                      Case 20-32700 Document 37 Filed in TXSB on 08/27/20 Page 1 of 4

Information to identify the case:
Debtor 1               Jamie Edward Vargas                                         Social Security number or ITIN   xxx−xx−2478
                       First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2               Brandy June Vargas                                          Social Security number or ITIN   xxx−xx−9048
(Spouse, if filing)
                       First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of Texas

Case number: 20−32700



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Jamie Edward Vargas                                            Brandy June Vargas
                                                                          fka Brandy June Stone


           8/25/20                                                         By the court: Eduardo V Rodriguez
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                                page 1
            Case 20-32700 Document 37 Filed in TXSB on 08/27/20 Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
                Case 20-32700 Document 37 Filed in TXSB on 08/27/20 Page 3 of 4
                                      United States Bankruptcy Court
                                       Southern District of Texas
In re:                                                                                  Case No. 20-32700-evr
Jamie Edward Vargas                                                                     Chapter 7
Brandy June Vargas
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0541-4           User: admin                  Page 1 of 2                   Date Rcvd: Aug 25, 2020
                               Form ID: 318                 Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 27, 2020.
db/jdb         +Jamie Edward Vargas,    Brandy June Vargas,    1292 County Rd., # 105,   Columbus, TX 78934-1762
cr             +21st Mortgage Corporation,    Brady Law Firm,    6351 Preston Road, Suite 160,
                 Frisco, TX 75034-5891
cr             +Global Lending Services LLC,    14841 DALLAS PARKWAY, SUITE 425,    DALLAS, TX 75254-8067
cr             +Santander Consumer USA Inc. dba Chrysler Capital,     1027 Ninth Street,
                 New Orleans, LA 70115-2357
11086060       +Bryan Radiology Associates,    PO Box 5306,    Bryan, TX 77805-5306
11086061       +CAC Financial Corp,    2601 Northwest Expressway,    Suite 1000E,   Oklahoma City, OK 73112-7236
11086065       +Columbus Animal Clinic,    923 Walnut St.,    Columbus, TX 78934-2214
11086068       +Corpra Care Inc,    Attn:Bankruptcy,   Po Box 941269,    Houston, TX 77094-8269
11086070       +Crystal Clear Pools & Spas,    700 W. Applegate Dr.,    Austin, TX 78753-3610
11086075       +Midland Funding,    Attn: Bankruptcy,   350 Camino De La Reine Ste 100,
                 San Diego, CA 92108-3007
11086078       +Ronda Woolman,   1049 Oak St.,    Columbus, TX 78934-3420
11086080       +SCS/Specialized Collection Systems,    Attn: Bankruptcy,    Po Box 441508,
                 Houston, TX 77244-1508

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
11086058        E-mail/Text: ebn@21stmortgage.com Aug 25 2020 22:53:35        21st Mortgage Corp.,    P.O. Box 477,
                 Knoxville, TN 37901
11086059       +E-mail/Text: bankruptcy@aarons.com Aug 25 2020 22:54:01        Aaron’s Sales & Lease,
                 Attn: Bankruptcy,    Po Box 100039,    Kennesaw, GA 30156-9239
11086062       +E-mail/Text: bankruptcy@usecapital.com Aug 25 2020 22:54:37        Capital Accounts,
                 Attn: Bankruptcy Dept,      Po Box 140065,   Nashville, TN 37214-0065
11086064       +EDI: CAPITALONE.COM Aug 26 2020 02:23:00       Capital One,    1680 Capital One Drive,
                 Mc Lean, VA 22102-3407
11086063       +EDI: CAPITALONE.COM Aug 26 2020 02:23:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
11086066       +E-mail/Text: rwicke@columbusch.com Aug 25 2020 22:53:59        Columbus Community Hospital,
                 110 Shult Dr.,    Columbus, TX 78934-3010
11086067       +E-mail/Text: rwicke@columbusch.com Aug 25 2020 22:53:59        Columbus Medical Clinic,
                 2122 Hwy 71 S.,    101,    Columbus, TX 78934-3011
11086069       +EDI: CCS.COM Aug 26 2020 02:23:00       Credit Collection Services,    Attn: Bankruptcy,
                 725 Canton St,    Norwood, MA 02062-2679
11086071        E-mail/Text: bankruptcy@glsllc.com Aug 25 2020 22:52:25        Global Lending Services,
                 PO BOX 10437,   Greenville, SC 29603
11086073       +EDI: IIC9.COM Aug 26 2020 02:23:00       IC System, Inc,    Attn: Bankruptcy,    Po Box 64378,
                 Saint Paul, MN 55164-0378
11086074       +E-mail/Text: PBNCNotifications@peritusservices.com Aug 25 2020 22:52:44        Kohls/Capital One,
                 Attn: Credit Administrator,     Po Box 3043,   Milwaukee, WI 53201-3043
11086076        EDI: PRA.COM Aug 26 2020 02:23:00       Portfolio Recovery,    Attn: Bankruptcy,
                 120 Corporate Blvd,     Norfold, VA 23502
11086303       +EDI: PRA.COM Aug 26 2020 02:23:00       PRA Receivables Management, LLC,    PO Box 41021,
                 Norfolk, VA 23541-1021
11086077       +E-mail/Text: EBN_Waco@Receivemorermp.com Aug 25 2020 22:54:33        RMP,   Attn: Bankruptcy,
                 Po Box 21626,   Waco, TX 76702-1626
11086079        EDI: DRIV.COM Aug 26 2020 02:23:00       Santander Consumer,    P.O. Box 660633,
                 Dallas, TX 75266-0633
11086081       +EDI: RMSC.COM Aug 26 2020 02:23:00       Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,
                 Po Box 965064,    Orlando, FL 32896-5064
11086082       +EDI: RMSC.COM Aug 26 2020 02:23:00       Synchrony Bank/Mattress Firm,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
11086083       +EDI: WABK.COM Aug 26 2020 02:23:00       Wfc,   Attn: Bankruptcy,    Po Box 6429,
                 Greenville, SC 29606-6429
                                                                                               TOTAL: 18

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
11086072        Harold Wayne Manuel,   1271 Struce Ln.
cr*            +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                               TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
                     Case 20-32700 Document 37 Filed in TXSB on 08/27/20 Page 4 of 4



District/off: 0541-4                  User: admin                        Page 2 of 2                          Date Rcvd: Aug 25, 2020
                                      Form ID: 318                       Total Noticed: 30


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 27, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 25, 2020 at the address(es) listed below:
              Beverly Cahill Rice    on behalf of Creditor    Santander Consumer USA Inc. dba Chrysler Capital
               beverly@sundmakerfirm.com, alexis@sundmakerfirm.com,trey@sundmakerfirm.com,
               michelle@sundmakerfirm.com
              Chandra Dianne Pryor    on behalf of Creditor    Global Lending Services LLC
               Chandra.Pryor@BonialPC.com
              Nicholas M Wajda    on behalf of Joint Debtor Brandy June Vargas nick@recoverylawgroup.com,
               r47098@notify.bestcase.com
              Nicholas M Wajda    on behalf of Debtor Jamie Edward Vargas nick@recoverylawgroup.com,
               r47098@notify.bestcase.com
              Randy W Williams    rww@bymanlaw.com,
               rw13@trustesolutions.com;rw13@trustesolutions.net;rw11@trustesolutions.net;rww.trustee1@gmail.com
              Shawn Kevin Brady    on behalf of Creditor    21st Mortgage Corporation sgodwin@brady-law-firm.com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
                                                                                              TOTAL: 7
